367 Mass. 422 (1975)
326 N.E.2d 17
COMMONWEALTH
vs.
JOSEPH DAVIS.
Supreme Judicial Court of Massachusetts, Hampden.
February 5, 1975.
April 16, 1975.
Present: TAURO, C.J., REARDON, QUIRICO, BRAUCHER, & HENNESSEY, JJ.
Daniel E. O'Malley, Special Assistant District Attorney (John T. McDonough with him) for the Commonwealth.
Ellio C. Belluci for the defendant.
Francis X. Bellotti, Attorney General, John J. Irwin, Jr., & Robert V. Greco, Assistant Attorneys General, for the Attorney General, as amicus curiae, submitted a brief.
REARDON, J.
The defendant petitioned for compensation under G.L.c. 277, § 73. A Superior Court judge after hearing his petition made findings and rulings and reported the matter here. The defendant had been arrested on December 4, 1971, and was indicted for murder on January 19, 1972. He was thereafter confined awaiting trial and during the trial, which commenced on March 12, 1973, and terminated in his acquittal on March 16, 1973. He spent 423 days in jail from the time of his indictment to his acquittal.[1] From *423 the date of indictment to July 19, 1972, a six-month period, 183 days elapsed. He was thus confined 240 days more than six months after having been indicted. The judge found that the delay in trial was not at his request or that of his attorney, and that there was "no activity of any nature on the case until early 1973." He also found that he never made a motion to be bailed under G.L.c. 277, § 72, and that his failure to move for a speedy trial amounted to an implied consent on his part to the delay in trial. The defendant's request for compensation was denied.
There was no error. This is the first time in which G.L.c. 277, § 73, has received attention. By its terms § 73 applies only "if the delay in trial was not ... with ... [the defendant's] consent ... or with the consent of his attorney of record." We agree with the judge that such consent can be implied from inaction. "[T]he failure to demand prompt trial implies a waiver of the right thereto." Commonwealth v. Hanley, 337 Mass. 384, 388 (1958). Commonwealth v. Marsh, 354 Mass. 713, 715-718 (1968). Commonwealth v. Lauria, 359 Mass. 168, 170 (1971). More recent cases departing from the strict demand-waiver rule are concerned with the deprivation of a defendant's constitutional right by the failure to afford him a speedy trial. Commonwealth v. Horne, 362 Mass. 738, 741-743 (1973). Commonwealth v. Gove, 366 Mass. 351, 363 (1974). Barker v. Wingo, 407 U.S. 514, 528 (1972). We do not believe that the right under the statute we construe, which is legislative, stands on a footing equal to the constitutional speedy trial right. Rather, the right is similar to that provided in G.L.c. 277, § 72, which assures one held in custody either a speedy trial or bail on his own recognizance "if he requires it," that is, if a proper demand is made. Commonwealth v. Hanley, supra, at 387-388. Commonwealth v. Marsh, supra, at 716. Further, it is significant here that the defendant was represented by counsel throughout the delay, who filed a flurry of *424 pre-trial motions but failed to move for a speedy trial. Cf. Commonwealth v. Marsh, supra, at 717, n. 5. As was noted in Barker v. Wingo, 407 U.S. at 521 (1972), "Delay is not an uncommon defense tactic." We conclude that in this instance the defendant, having impliedly consented to the delay in trial, cannot now be compensated under the statute. It follows that the petition is to be dismissed.
So ordered.
NOTES
[1]  There was an erroneous calculation in the court below that the defendant had spent 426 days in jail from indictment to acquittal.